Opinion by
Hurt, J.
§ 115. Jury; after discharge of regular, venire cannot be summoned to try cause, over objection of a party thereto. An assignment of appellants shows that after the regular jury selected by the jury commissioners for the week had been discharged this cause was reached,- and over objection by the appellants the defendants in the cause (appellees here) were allowed a jury, and a jury was ordered, and summoned by the sheriff to try this particular case. None of the members of that jury were on the lists selected by the commissioners. The precise question here presented has been decided by our supreme *177court in the recent case of Daniel v. Bridges, 73 Tex. 149. It was held in that case that the law invests no court with the power to order the sheriff to summon a venire for the trial of a civil cause.
May 24, 1890.
Reversed and remanded.